DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4, 5, 8 and 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 7-9, 10, 12, 15 and 16 of prior U.S. Patent No. (US10,974879). This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the ledge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the ledge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luburic et al (Luburic) (US8,459,486).
Regarding claim 1, Luburic teaches a container (Fig. 10) assembly, comprising: a container body (104) defining an interior cavity, the container body comprising a bottom and a top edge (106), wherein the top edge is opposite the bottom and defines an opening to the cavity; a latch assembly (108 and recess between 108 and 110) extending from a face of the container body, wherein the latch assembly defines a chamber comprising a latch (108) and an opening into the chamber; a lid (206) comprising a tab (220) , wherein the tab extends through the opening in the latch assembly such that at least a portion of the tab is disposed within the chamber and engaged with the latch (Fig. 10); a satellite ring (column 1, lines 60-61) circumscribing the container body and comprising a top surface substantially perpendicular to the face of the container body; and a tear strip (224) removably coupled to the face of the latch assembly at least partially occluding access to the chamber (Fig. 10).
Regarding claim 4, wherein a portion of the satellite ring is integrally formed with the latch assembly (where the entire lid and container are integral when assembled).
Regarding claim 6, wherein the tab comprises one or more ridges (220).
Regarding claim 7, wherein the latch comprises a substantially flat surface (106) engaged with a substantially flat surface of the tab (Fig. 10).
Regarding claim 8, wherein: the tab is disposed in a first position and engaged with the latch; the tab is deformable to disengage the latch; and upon disengaging the latch, the tab is moveable in an upward direction, thereby opening the lid (Fig. 10).
Regarding claim 9, wherein the lid further comprises one or more support structures (220), wherein at least one portion of each support structure extends below the top edge of the container body into the cavity for preventing the lid from being forced open (Fig. 10).
Regarding claim 10, see the rejection of claim 1 and 4 that teaches the below: A container assembly, comprising: a container body defining an interior cavity, the container body comprising a bottom and a top edge, wherein the top edge is opposite the bottom and defines an opening to the cavity; a satellite ring circumscribing the container body and comprising a top surface substantially perpendicular to the face of the container body; a latch assembly defining a chamber comprising a latch and an opening into the chamber, the latch assembly at least partially formed with the satellite ring; a lid comprising a tab, wherein the tab extends through the opening in the latch assembly such that at least a portion of the tab is disposed within the chamber and engaged with the latch; and a breakable tab coupled to the latch assembly at least partially occluding access to the chamber.
Regarding claim 11, wherein a portion of the satellite ring is integrally formed with the latch assembly (see claim 4).
Regarding claim 12, wherein the satellite ring forms at least one wall of the chamber (where the ring is a wall).
Regarding claim 13, wherein the ledge extends from the container body (Fig. 10).
Regarding claim 14, wherein the tab defines a lid latch opening for engaging with the ledge (Fig. 10).
Regarding claim 15, wherein the tab defines at least one latch tooth (220) for engaging with the ledge.
Regarding claim 16, wherein the latch comprises a substantially flat surface engaged with a substantially flat surface of the tab (see claim 7).
Regarding claim 17, wherein: the tab is disposed in a first position and engaged with the latch; the tab is deformable to disengage the latch; and upon disengaging the latch, the tab is moveable in an upward direction, thereby opening the lid (see claim 8).
Regarding claim 18, wherein the lid further comprises one or more support structures, wherein at least one portion of each support structure extends below the top edge of the container body into the cavity for preventing the lid from being forced open (see claim 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luburic, in view of Vollers et al (US8,596,493).
Regarding claim 2, Luburic DIFFERS in that it does not disclose the container assembly further comprises a hinge integrally formed with the container body and the lid. Attention, however is directed to Vollers, which discloses a container can have a hinge (Fig. 1).  Therefore, it would have been obvious, to one of ordinary skilled within the art, at the time the invention was made, to modify Luburic, in view of Vollers by employing a hinge, in order to more conveniently close the lid to the container.  
Regarding claim 3, Luburic DIFFERS in that it does not disclose the container assembly further comprises a hinge where the hinge is integrally formed on a side of the container body opposite the latch assembly. Attention, however is directed to Vollers, which discloses a container can have such a hinge (Fig. 1).  Therefore, it would have been obvious, to one of ordinary skilled within the art, at the time the invention was made, to modify Luburic, in view of Vollers by employing a hinge, in order to more conveniently close the lid to the container.  
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736